Citation Nr: 1431391	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-18 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to an initial compensable rating for migraines.

3. Entitlement to an initial compensable rating for left hip bursitis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Denver, Colorado.  The Veteran testified before the undersigned in a hearing at the RO in June 2014.  A transcript of that hearing was reviewed prior to this decision.


FINDINGS OF FACT

1.  The evidence does not show diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more at any time during the appeal period.

2.  The evidence shows that the Veteran had migraines with characteristic prostrating attacks occurring on an average once a month over last several months, but not completely prostrating and prolonged attacks productive of severe economic inadaptability, from June 12, 2007 to November 18, 2009.

3. The evidence shows that the Veteran had migraines with completely prostrating and prolonged attacks productive of severe economic inadaptability from November 19, 2009 forward.

4. The evidence does not show that the Veteran's left hip disability has limited flexion less than 40 degrees, limitation of abduction lost beyond 10 degrees, ankylosis, malunion, or nonunion.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

2. The criteria for an initial rating of 30 percent, but no higher, for migraine headaches from June 12, 2007 to November 18, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).

3. The criteria for an initial rating of 50 percent, but no higher, for migraine headaches from November 19, 2009 onward have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).

4. The criteria for a rating in excess of 10 percent for the left hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, Diagnostic Code 5019 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In June 2007, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of her claims and explained the basis for assigning ratings and effective dates.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's hip, migraines, and hypertension disabilities in June 2008 and November 2009.  These examinations addressed the pertinent rating criteria and there is no argument or indication that they are inadequate for the disabilities rated in this decision.  During the Board hearing, the Veteran noted that her left hip condition had worsened but submitted a disability benefit questionnaire completed by her private provider less than a month prior to the hearing.  This questionnaire provides current measurements of the Veteran's left hip disability such that an additional VA examination is not necessary.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's hip, migraine, and hypertension symptoms and treatment to help substantiate the claims and to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided; VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.




II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran is competent to report symptoms observable by her senses but not to measure blood pressure or the degree of limitation of motion as this requires special tools.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds her statements credible as they are consistent and detailed.


Hypertension

Hypertension is rated under the rating schedule for the cardiovascular system, 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  A compensable, 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  Id.  Any higher rating requires higher diastolic or systolic pressure readings.  See id.

The Veteran's hypertension does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.104, DC 7101.

The evidence of records does not show diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure 100 or more.  During the June 2008 VA examination, the Veteran's blood pressure was recorded as 140/90, 134/90, and 132/88.  During the November 2009 VA examination, the Veteran's blood pressure was recorded as 160/90, 160/90, and 140/90.  In the disability benefits questionnaire (DBQ), the private provider recorded blood pressure readings of 128/78 in May 2014, 138/88 in March 2014, and 136/72 in April 2014.  The evidence shows 19 blood pressure readings in private treatment records from June 2007 to May 2009.  The readings that showed systolic pressure 160 or more are as follows: 162/92 in September 2008, 160/88 in December 2008 (another recording that same day was 140/78), and 170/90 in August 2007.  The evidence did not show any diastolic blood pressures recorded as 100 or more during the appeal period.  

The systolic blood pressure readings of 160 or more taken from November 2009, December 2008, September 2008, and August 2007 do not establish a predominance of blood pressure at that level.  These are only five readings out of over 25 total readings from the claims file, which constitutes only a 20 percent incidence of such readings.  While earlier evidence of record, dated in 2003 and 2004 reflects more frequent elevated systolic pressure, this is well outside the claims period and thus such evidence is not probative as to the disability picture during the rating period on appeal.  

The Veteran's medical records do not show a history of diastolic pressure predominantly 100 or more.  In fact, the vast majority of elevated diastolic reading preceded the rating period on appeal, in many cases by several years.  Since service connection has been in effect, from June 2007, there was only one isolated finding of diastolic pressure in excess of 90 found in the clinical records.     

Throughout the dozens of blood pressure readings taken during this 10 year period, the following diastolic pressure readings were 100 or more: 210/110 in December 2004, 162/104 in August 2003, 176/102 in June 2003, 158/100 in April 1998, 162/ 108 in March 1998, and 182/106 and 162/102 in October 1997.  The Veteran also reported diastolic blood pressure readings over 100 in November and February 2004 treatment.  However, the recordings on those days and the treatment records surrounding did not show diastolic readings 100 or more.  The above seven readings do not show a predominance of diastolic blood pressure 100 or more over the dozens recorded in the Veteran's medical history.  There is also no showing of systolic pressure predominantly above 160.  

Therefore, the Veteran's hypertension does not meet the criteria for a compensable rating at this time.  See 38 C.F.R. § 4.104, DC 7101.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the evidence does not show symptoms that could be rated higher under another diagnostic code.    

Migraines

Migraine headaches are rated under 38 C.F.R. § 4.124a, concerning neurological conditions.  Migraines will be assigned a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months and a 30 percent rating where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  A maximum 50 percent schedular rating is warranted where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The evidence shows a worsening condition associated with the Veteran's migraines, and staged ratings are appropriate.  See Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  For the period from June 12, 2007 to November 18, 2009, the Veteran's disability picture most closely reflected a rating of 30 percent, but not the maximum 50 percent.  See 38 C.F.R. § 4.124a, DC 8100.  From November 19, 2009 forward, the Veteran's disability picture meets the criteria for the maximum 50 percent rating.  See id.  November 19, 2009 is the date of the VA examination where the Veteran first reported heightened symptoms; therefore, that date was chosen for the staged ratings.  

The evidence shows frequent headaches and migraines with prostrating attacks at least as often as one per month.  During the June 2008 VA examination, the Veteran reported having headaches three to four times a week that last all day.  The examiner noted photophobia, some scintilla, some nausea, and rare vomiting.  These symptoms show prostrating attacks at least as frequently as once per month, warranting a 30 percent disability rating. 

From June 12, 2007 to November 18, 2009, the Veteran's migraines were not so severe or frequent as to cause severe economic inadaptability.  During the June 2008 VA examination the Veteran noted that she had learned to tolerate the headaches.  The VA examiner noted that her missed days from work coincided with elevated blood pressure; he did not note any missed work associated with the three to four weekly headaches reported.  Private treatment records from June 2007 to May 2009 do not generally note headaches or migraines as an ongoing problem diagnosed by that provider, although the records contain a detailed list of other problems.  Private treatment records from September 2008 note no diagnosis history of migraine headache.  Treatment records from June 2007 also specifically noted no headache.  The Veteran sought treatment from this provider for headaches in April 2008, associated with sinus pain; August 20, 2007, associated with hearing loss; and August 1, 2007 lasting one to three days.  The evidence of infrequency of treatment, lack of diagnosis of migraines, and ability to put up with the headaches shows that the headaches were not of the severe prostrating nature of later headaches and did not cause economic inadaptability.  Therefore, a 50 percent rating is not warranted for this period.

The criteria for a 50 percent rating have been shown for the period from November 19, 2009 forward.  During the November 2009 VA examination and the Board hearing, the Veteran reported having two to three headaches a week, or eight to 10 headaches a month.  She reported that the headaches had associated light and sound sensitivity and could last one to two days.  The VA examiner noted that all her headaches were the incapacitating type.  During the Board hearing, the Veteran noted having to go into a dark room and have a family member pick her up from work when she has a migraine.  In the DBQ, the provider noted that the headache condition affected impacted the Veteran's ability to work.  As such, the Veteran has migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warranting a 50 percent rating.  

Fifty percent is the highest schedular rating for migraines.  38 C.F.R. § 4.124a, DC 8100.  The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the evidence does not show symptoms that could be rated higher under another diagnostic code.    
       
Left Hip

The bursitis in the Veteran's left hip has been rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5019.  Section 5019 directs the analysis to the appropriate code for limitation of motion of the affected body part.  38 C.F.R. § 4.71a.  Diagnostic Codes 5250 through 5255 apply to limitation of motion in the hip and thigh.  Id.  

As applicable here, Diagnostic Code 5251 allows for a 10 percent disability for thigh extension limited to five degrees.  38 C.F.R. § 4.71a.  Diagnostic Code 5252 allows for a 10 percent rating if thigh flexion is limited to 45 degrees, 20 percent if thigh flexion is limited to 30 degrees, 30 percent if thigh flexion is limited to 20 degrees, and 40 percent if thigh flexion is limited to 10 degrees.  Id.  Diagnostic Code 5253 allows for a 10 percent rating for limitation of rotation of, cannot toe-out more than 15 degrees; a 10 percent rating for limitation of adduction of, cannot cross legs; and a 20 percent rating for limitation of abduction of, motion lost beyond 10 degrees.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran's left hip disability does not warrant a disability rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, DC 5019.

The Veteran's left hip does not have flexion limited to 30 degrees or less, extension limited to 5 degrees, or abduction motion lost beyond 10 percent, which could merit a rating in excess of 10 percent.  During the June 2008 VA examination, the examiner measured left hip flexion as 90 degrees without pain, external rotation as 40 degrees with pain, internal rotation as 20 degrees with pain, and hip abduction 30 degrees with slight pain.  During the November 2009 VA examination, the examiner recorded left hip flexion to 70 degrees with severe pain, extension to 20 degrees with pain, external rotation to 40 degrees with pain, and internal rotation to 20 degrees with pain.  In the May 2014 DBQ, the provider recorded left hip flexion to 35 degrees, abduction to 20 degrees, adduction to 10 degrees with the inability to cross legs, and external rotation to five degrees.  The provider noted that the Veteran was unable to perform extension or internal rotation testing.  The provider found that the functional loss was due in part to weakened movement, excess fatigability, incoordination, pain, and instability.  

The November 2009 examiner found no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  The private provider noted that the Veteran reported difficulty walking, and the provider recorded disturbance in locomotion, interference with sitting, and interference with standing associated with the hip disability.  During the Board hearing, the Veteran reported difficulty walking, even the distance to the mailbox; difficulty standing for prolonged periods; difficulty bending or kneeling, as required for gardening; and an inability to participate in sports at her job.  On the May 2014 DBQ, the provider recorded the Veteran's reports of flare-ups in pain.  However, he went on to note that there was no additional functional loss during flare-ups or repeated use.      

Based on the above recordings, the Veteran's left hip limitation of extension, inability to cross her legs, and inability to complete internal rotation testing all separately warrant a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5251, 5253.  However, these diagnostic codes address the same symptoms of limitation of motion in the hip joint due to bursitis, pain, weakness, incoordination, instability, and impaired endurance.  Assignment of separate 10 percent ratings for the same symptomatology of the same left hip disability would constitute impermissible pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, only one 10 percent rating is permissible.  See id. 

Moreover, the Veteran's flexion was never recorded as limited to 30 degrees or less, which could merit a rating of 20 percent or more.  See 38 C.F.R. § 4.71a, DC 5252.  The Veteran's abduction was never recorded as lost beyond 10 degrees, which could merit a 20 percent rating.  See id. at DC 5253.  There is no evidence of ankylosis, hip flail joint, malunion, or nonunion to merit higher ratings under Diagnostic Codes 5250, 5254, or 5255.  See id.  The private provider in May 2014 specifically noted no evidence of ankylosis, malunion, or nonunion of the femur.  

Additionally, symptoms of pain, weakened movement, excess fatigability, incoordination, and instability were noted by examinations as not causing any disability above that recorded and have been fully considered by the 10 percent rating assigned.   Flare-ups in pain, reported by the Veteran, were also fully considered and found not to cause any additional limitation.  

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension, migraines, and hip disabilities are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address elevated blood pressure readings and a history of elevated readings, severity and frequency of prostrating headaches, and limitation of motion and functional loss from pain and flare-ups.  

Specifically with the left hip disability, the Veteran presented symptoms of difficulty walking, standing, and doing other activities, and medical records note the use of a cane for stability.  While these symptoms are not explicitly stated in the rating criteria, the criteria and case law address functional impairment due to pain and instability, which cause these symptoms.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence is against a compensable rating for hypertension, supports a rating of 30 percent for the period from the June 12, 2007 to November 18, 2009 and a 50 percent from November 19, 2009 forward for migraines; and is against a rating in excess of 10 percent for the left hip disability.  See 38 C.F.R. §§ 4.104, 4.71a, 4.124a.  As such, the benefit of the doubt doctrine is inapplicable and the outstanding claims must be denied.  See 38 C.F.R. § 4.3.  




ORDER

An initial rating in excess of 10 percent for hypertension is denied.

An initial rating of 30 percent for the period from June 12, 2007 to November 18, 2009 and 50 percent for the period from November 19, 2009 forward, but not higher, for migraines is granted. 

An initial rating in excess of 10 percent for left hip disability is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


